DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2016/0088170) in view of Sasaki (US 2017/0126925).
(1) regarding claim 1:
Murphy ‘170 discloses a non-transitory machine-readable storage medium having stored thereon machine-readable instructions executable (paragraph [0050], non-transitory readable medium storing computer instructions) to cause a processor to: 
detect a consumable package (paragraph [0016]-[0018], where the type of media is detected by the device when the barcode is read); 
identify a characteristic about a consumable associated with the consumable package (paragraph [0018], where when the barcode of the media is read, the characteristics of the media (consumable) are identified); 

Murphy ‘170 discloses all the subject matter as described above except create a log entry associated with the consumable package. 
However, Sasaki ‘925 teaches create a log entry associated with the consumable package (paragraph [0057], where a consumables log is created to keep track of all consumables).
Having a system of Sasaki ‘925 reference and then given the well-established teaching of Murphy ‘170 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murphy ‘170 to include the limitations as taught by Sasaki ‘925 because it provides a technique in which it is possible to manage information of a consumable in accordance with whether a communication error is caused by a memory not being included or whether it is an incidental communication error in a case when a communication error with the consumable occurs (paragraph [0008]).

(2) regarding claim 2:
Murphy ‘170 further discloses wherein the consumable package comprises a print media package (paragraph [0016]-[0018], where the type of print media is detected by the device when the barcode is read).

(3) regarding claim 3:


(4) regarding claim 4:
Murphy ‘170 further discloses wherein the characteristic comprises a media type (paragraph [0029], where one of the characteristics is media type (brightness, opacity)).

(5) regarding claim 5:
Murphy ‘170 further discloses wherein the characteristic comprises a media manufacturer (paragraph [0029], where one of the characteristics is brand name, thus interpreted as media manufacturer).

(6) regarding claim 6: 
Murphy ‘170 further discloses wherein the instructions to detect the consumable package comprise instructions to scan a printed code on the consumable package (paragraph [0016]-[0018], where the type of media is detected by the device when the barcode is read).

(7) regarding claim 7:
Murphy ‘170 further discloses wherein the instructions to detect the consumable package comprise instructions to read a radio frequency identifier (RFID) tag associated with the consumable package (paragraph [0035], where RFID can be used to detect the consumable media).

(8) regarding claim 8:
Murphy ‘170 further discloses wherein the instructions to modify the device setting comprise instructions to maintain the modified device setting until a second consumable package is detected (paragraph [0047], where the instructions about new settings for print media are retained until new media is detected).

(9) regarding claim 9:
Murphy ‘170 discloses all the subject matter as described above except wherein the log entry comprises one of a plurality of log entries associated with a user of the consumable package.
However, Sasaki ‘925 teaches wherein the log entry comprises one of a plurality of log entries associated with a user of the consumable package (paragraph [0071], where the log entry is associated with user activity).
Having a system of Sasaki ‘925 reference and then given the well-established teaching of Murphy ‘170 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murphy ‘170 to include the limitations as taught by Sasaki ‘925 because it provides a technique in which it is possible to manage information of a consumable in accordance with whether a communication error is caused by a memory not being included or whether it is an incidental communication error in a case when a communication error with the consumable occurs (paragraph [0008]).


The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(11) regarding claim 11:
Murphy ‘170 discloses all the subject matter as described above except wherein the user activity log comprises a plurality of logged actions associated with a purchaser of the consumable package.
However, Sasaki ‘925 teaches wherein the user activity log comprises a plurality of logged actions associated with a purchaser of the consumable package (paragraph [0062], where user activity (purchaser) is part of the activity log being created).
Having a system of Sasaki ‘925 reference and then given the well-established teaching of Murphy ‘170 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murphy ‘170 to include the limitations as taught by Sasaki ‘925 because it provides a technique in which it is possible to manage information of a consumable in accordance with whether a communication error is caused by a memory not being included or whether it is an incidental communication error in a case when a communication error with the consumable occurs (paragraph [0008]).

(12) regarding claim 13:
The limitations are similar to those treated in claim 6 and are met by the same references as discussed above.

(13) regarding claim 14:
The limitations are similar to those treated in claims 3, 4 or 5 and are met by the same references as discussed above.

(14) regarding claim 15:
The limitations are similar to those treated in claim 6 and are met by the same references as discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2016/0088170) and Sasaki (US 2017/0126925) as applied to claims above, and further in view of Tanner et al. (US 2015/0288464).
(1) regarding claim 12:
Murphy ‘170 and Sasaki ‘925 disclose all the subject matter as described above except wherein the user activity log may be provided to a manufacturer of the consumable package.
However, Tanner ‘464 teaches wherein the user activity log may be provided to a manufacturer of the consumable package (paragraph [0041], where the usage logs are transmitted to the manufacturer for testing purposes).
Having a system of Tanner ‘464 reference and then given the well-established teaching of Murphy ‘170 and Sasaki ‘925, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Murphy ‘170 and Sasaki ‘925 to include the limitations as taught by Tanner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675